The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 25, 2014

                                       No. 04-14-00284-CR

                                       Loretta STRACHE,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 370016
                         Honorable Phil Chavarria, Jr., Judge Presiding


                                          ORDER
       On June 6, 2014, Appellant’s counsel filed an Anders brief and a motion to withdraw. In
accordance with Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014), appellant’s
attorney has certified the following steps were taken:

       (1)     notify Appellant that counsel has filed an Anders brief and motion to
               withdraw and enclose copies of the documents,
       (2)     inform Appellant of his right to review the appellate record and file a pro
               se brief,
       (3)     inform Appellant of his right to file a pro se petition for discretionary
               review should the court of appeals determine the appeal is frivolous, and
       (4)     “take concrete measures to initiate and facilitate the process of actuating
               [appellant’s] right to review the appellate record, if that is what [appellant]
               wishes.” Id.

      Id.; Ex parte Owens, 206 S.W.3d 670674 n. 28 (Tex. Crim. App. 2006); Meza v. State,
206 S.W.3d 684 (Tex. Crim. App. 2006).
         If Appellant desires to file a pro se brief, we ORDER Appellant to do so within thirty
days of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the
State may file a responsive brief not later than thirty days after the date Appellant’s pro se brief
is filed in this court. See id. R. 38.6(b).
         Counsel’s motion to withdraw is HELD IN ABEYANCE pending further order of this
court.




                                                _________________________________
                                                Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court